Order entered November 23, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00154-CR
                              No. 05-20-00155-CR

                  CHARLES TURNER GLOVER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
             Trial Court Cause Nos. F18-55030-H & F18-55032-H

                                     ORDER

      We REINSTATE these appeals.

      We abated for a hearing because appellant’s brief, initially due on June 13,

2020, had not been filed. On November 17, 2020, appellant filed a brief along with

a motion to extend time. The following day, the trial court held a hearing, and the

supplemental reporter’s record from that hearing was filed.
         We GRANT appellant’s November 17, 2020 motion to extend time to file

his brief and ORDER the brief received that same day filed as of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Tina

Yoo Clinton, Presiding Judge, Criminal District Court No. 1; to Valencia Bush;

and to the Dallas County District Attorney’s Office, Appellate Division.



                                            /s/    LANA MYERS
                                                   JUSTICE